                Case 3:21-cv-05594-AGT Document 1 Filed 07/21/21 Page 1 of 8




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Tom E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
     Phone: 323-306-4234
 6
     Fax: 866-633-0228
 7   tfriedman@ toddflaw.com
 8   abacon@ toddflaw.com
     mgeorge@toddflaw.com
 9   twheeler@toddflaw.com
10   Attorneys for Plaintiff
11                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
12
13   ABANTE ROOTER AND PLUMBING)                   Case No.
14   INC, individually and on behalf of all )
     others similarly situated,             )      CLASS ACTION
15                                          )
16   Plaintiff,                             )      COMPLAINT FOR VIOLATIONS
                                            )      OF:
17
            vs.                             )
18                                          )         1.      NEGLIGENT VIOLATIONS
                                                              OF THE TELEPHONE
19   CARL NELSON INSURANCE                  )                 CONSUMER PROTECTION
     AGENCY, INC., and DOES 1 through )                       ACT [47 U.S.C. §227(b)]
20   10, inclusive, and each of them,       )         2.      WILLFUL VIOLATIONS
                                                              OF THE TELEPHONE
21                                          )                 CONSUMER PROTECTION
     Defendant.                             )                 ACT [47 U.S.C. §227(b)]
22
                                            )
23                                          )      DEMAND FOR JURY TRIAL
24         Plaintiff ABANTE ROOTER AND PLUMBING INC (“Plaintiff”),
25   individually and on behalf of all others similarly situated, alleges the following
26   upon information and belief based upon personal knowledge:
27                               NATURE OF THE CASE
28         1.      Plaintiff brings this action individually and on behalf of all others


                                 CLASS ACTION COMPLAINT
                                             -1-
                Case 3:21-cv-05594-AGT Document 1 Filed 07/21/21 Page 2 of 8




 1   similarly situated seeking damages and any other available legal or equitable
 2   remedies resulting from the illegal actions of CARL NELSON INSURANCE
 3   AGENCY, INC. (“Defendant”), in negligently, knowingly, and/or willfully
 4   contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
 5   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
 6   regulations, thereby invading Plaintiff’s privacy and causing Plaintiff to incur
 7   unnecessary and unwanted expenses.
 8                              JURISDICTION & VENUE
 9         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
10   a resident of California, seeks relief on behalf of a Class, which will result in at
11   least one class member belonging to a different state than that of Defendant, a
12   California corporation. Plaintiff also seeks up to $1,500.00 in damages for each call
13   in violation of the TCPA, which, when aggregated among a proposed class in the
14   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
15   Therefore, both diversity jurisdiction and the damages threshold under the Class
16   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
17         3.      Venue is proper in the United States District Court for the Northern
18   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
19   business within the State of California and Plaintiff resides within the County of
20   Alameda.
21                                        PARTIES
22         4.      Plaintiff, ABANTE ROOTER AND PLUMBING INC (“Plaintiff”),
23   is a rooting and plumbing business in Emeryville, California and is a “person” as
24   defined by 47 U.S.C. § 153 (39).
25         5.      Defendant, CARL NELSON INSURANCE AGENCY, INC.
26   (“Defendant”), is an insurance company, and is a “person” as defined by 47 U.S.C.
27   § 153 (39).
28         6.      The above named Defendant, and its subsidiaries and agents, are


                                 CLASS ACTION COMPLAINT
                                              -2-
                Case 3:21-cv-05594-AGT Document 1 Filed 07/21/21 Page 3 of 8




 1   collectively referred to as “Defendants.” The true names and capacities of the
 2   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 3   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 4   names. Each of the Defendants designated herein as a DOE is legally responsible
 5   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 6   Complaint to reflect the true names and capacities of the DOE Defendants when
 7   such identities become known.
 8         7.      Plaintiff is informed and believes that at all relevant times, each and
 9   every Defendant was acting as an agent and/or employee of each of the other
10   Defendants and was acting within the course and scope of said agency and/or
11   employment with the full knowledge and consent of each of the other Defendants.
12   Plaintiff is informed and believes that each of the acts and/or omissions complained
13   of herein was made known to, and ratified by, each of the other Defendants.
14                              FACTUAL ALLEGATIONS
15         8.      Beginning in or around June 22, 2020, Defendant contacted Plaintiff
16   on Plaintiff’s cellular telephone number ending in -5154, in an attempt to solicit
17   Plaintiff to purchase Defendant’s services.
18         9.      Defendant used an “automatic telephone dialing system” as defined
19   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
20         10.     Defendant contacted or attempted to contact Plaintiff from a telephone
21   number confirmed to belong to Defendant 559-465-1007.
22         11.     Defendant’s calls constituted calls that were not for emergency
23   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
24         12.     Defendant’s calls were placed to telephone number assigned to a
25   cellular telephone service for which Plaintiff incurs a charge for incoming calls
26   pursuant to 47 U.S.C. § 227(b)(1).
27         13.     During all relevant times, Defendant did not possess Plaintiff’s “prior
28   express consent” to receive calls using an automatic telephone dialing system or an


                                  CLASS ACTION COMPLAINT
                                               -3-
              Case 3:21-cv-05594-AGT Document 1 Filed 07/21/21 Page 4 of 8




 1   artificial or prerecorded voice on Plaintiff’s cellular telephone pursuant to 47
 2   U.S.C. § 227(b)(1)(A).
 3         14.    Defendant placed multiple calls soliciting its business to Plaintiff on
 4   Plaintiff’s cellular telephone ending in -5154 beginning in or around June 22, 2020.
 5         15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 6   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 7                                CLASS ALLEGATIONS
 8         16.    Plaintiff brings this action individually and on behalf of all others
 9   similarly situated, as a member of the proposed class (hereinafter, “The Class”),
10   defined as follows:
11                All persons within the United States who received any
                  solicitation/telemarketing   telephone   calls    from
12                Defendant to said person’s cellular telephone made
13                through the use of any automatic telephone dialing
                  system or an artificial or prerecorded voice and such
14
                  person had not previously consented to receiving such
15                calls within the four years prior to the filing of this
16
                  Complaint
           17.    Plaintiff represents, and is a member of, The Class, consisting of all
17
     persons within the United States who received any solicitation/telemarketing
18
     telephone calls from Defendant to said person’s cellular telephone made through
19
     the use of any automatic telephone dialing system or an artificial or prerecorded
20
     voice and such person had not previously not provided their cellular telephone
21
     number to Defendant within the four years prior to the filing of this Complaint.
22
           18.    Defendant, its employees and agents are excluded from The Class.
23
     Plaintiff does not know the number of members in The Class, but believes the
24
     Class’s members number in the thousands, if not more. Thus, this matter should
25
     be certified as a Class Action to assist in the expeditious litigation of the matter.
26
           19.    The Class is so numerous that the individual joinder of all of its
27
     members is impractical. While the exact number and identities of The Class
28



                                 CLASS ACTION COMPLAINT
                                               -4-
             Case 3:21-cv-05594-AGT Document 1 Filed 07/21/21 Page 5 of 8




 1   members are unknown to Plaintiff at this time and can only be ascertained through
 2   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 3   The Class includes thousands of members.         Plaintiff alleges that The Class
 4   members may be ascertained by the records maintained by Defendant.
 5         20.   Plaintiff and members of The Class were harmed by the acts of
 6   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 7   and The Class members via their cellular telephones thereby causing Plaintiff and
 8   The Class members to incur certain charges or reduced telephone time for which
 9   Plaintiff and The Class members had previously paid by having to retrieve or
10   administer messages left by Defendant during those illegal calls, and invading the
11   privacy of said Plaintiff and The Class members.
12         21.   Common questions of fact and law exist as to all members of The
13   Class which predominate over any questions affecting only individual members of
14   The Class. These common legal and factual questions, which do not vary between
15   Class members, and which may be determined without reference to the individual
16   circumstances of any Class members, include, but are not limited to, the following:
17               a.     Whether, within the four years prior to the filing of this
18                      Complaint, Defendant made any telemarketing/solicitation call
19                      (other than a call made for emergency purposes or made with
20                      the prior express consent of the called party) to a Class member
21                      using any automatic telephone dialing system or any artificial
22                      or prerecorded voice to any telephone number assigned to a
23                      cellular telephone service;
24               b.     Whether Plaintiff and The Class members were damaged
25                      thereby, and the extent of damages for such violation; and
26               c.     Whether Defendant should be enjoined from engaging in such
27                      conduct in the future.
28         22.   As a person that received numerous telemarketing/solicitation calls


                                CLASS ACTION COMPLAINT
                                             -5-
              Case 3:21-cv-05594-AGT Document 1 Filed 07/21/21 Page 6 of 8




 1   from Defendant using an automatic telephone dialing system or an artificial or
 2   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 3   claims that are typical of The Class.
 4         23.    Plaintiff will fairly and adequately protect the interests of the members
 5   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 6   class actions.
 7         24.    A class action is superior to other available methods of fair and
 8   efficient adjudication of this controversy, since individual litigation of the claims
 9   of all Class members is impracticable. Even if every Class’s member could afford
10   individual litigation, the court system could not. It would be unduly burdensome
11   to the courts in which individual litigation of numerous issues would proceed.
12   Individualized litigation would also present the potential for varying, inconsistent,
13   or contradictory judgments and would magnify the delay and expense to all parties
14   and to the court system resulting from multiple trials of the same complex factual
15   issues. By contrast, the conduct of this action as a class action presents fewer
16   management difficulties, conserves the resources of the parties and of the court
17   system, and protects the rights of each Class member.
18         25.    The prosecution of separate actions by individual Class members
19   would create a risk of adjudications with respect to them that would, as a practical
20   matter, be dispositive of the interests of the other Class members not parties to such
21   adjudications or that would substantially impair or impede the ability of such non-
22   party Class members to protect their interests.
23         26.    Defendant has acted or refused to act in respects generally applicable
24   to The Class, thereby making appropriate final and injunctive relief with regard to
25   the members of the Classes as a whole.
26                           FIRST CAUSE OF ACTION
27          Negligent Violations of the Telephone Consumer Protection Act
                                   47 U.S.C. §227(b).
28                              On Behalf of The Class


                                 CLASS ACTION COMPLAINT
                                              -6-
              Case 3:21-cv-05594-AGT Document 1 Filed 07/21/21 Page 7 of 8




 1         27.    Plaintiff repeats and incorporates by reference into this cause of action
 2   the allegations set forth above at Paragraphs 1-28.
 3         28.    The foregoing acts and omissions of Defendant constitute numerous
 4   and multiple negligent violations of the TCPA, including but not limited to each
 5   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 6   47 U.S.C. § 227 (b)(1)(A).
 7         29.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 8   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 9   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
10         30.    Plaintiff and The Class members are also entitled to and seek
11   injunctive relief prohibiting such conduct in the future.
12                       SECOND CAUSE OF ACTION
13    Knowing and/or Willful Violations of the Telephone Consumer Protection
                                        Act
14                              47 U.S.C. §227(b)
15                           On Behalf of The Class
16         31.    Plaintiff repeats and incorporates by reference into this cause of action
17   the allegations set forth above at Paragraphs 1-28.
18         32.    The foregoing acts and omissions of Defendant constitute numerous
19   and multiple knowing and/or willful violations of the TCPA, including but not
20   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
21   and in particular 47 U.S.C. § 227 (b)(1)(A).
22         33.    As a result of Defendant’s knowing and/or willful violations of 47
23   U.S.C. § 227(b), Plaintiff and The Class members are entitled an award of
24   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
25   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
26         34.    Plaintiff and the Class members are also entitled to and seek injunctive
27   relief prohibiting such conduct in the future.
28   ///


                                  CLASS ACTION COMPLAINT
                                              -7-
              Case 3:21-cv-05594-AGT Document 1 Filed 07/21/21 Page 8 of 8




 1                                PRAYER FOR RELIEF
 2   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                           FIRST CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
                                   47 U.S.C. §227(b)
 5
                 • As a result of Defendant’s negligent violations of 47 U.S.C.
 6
                  §227(b)(1), Plaintiff and The Class members are entitled to and
 7
                  request $500 in statutory damages, for each and every violation,
 8
                  pursuant to 47 U.S.C. 227(b)(3)(B).
 9
                 • Any and all other relief that the Court deems just and proper.
10
                         SECOND CAUSE OF ACTION
11    Knowing and/or Willful Violations of the Telephone Consumer Protection
12                                      Act
                                47 U.S.C. §227(b)
13
                 • As a result of Defendant’s willful and/or knowing violations of 47
14
                  U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to
15
                  and request treble damages, as provided by statute, up to $1,500, for
16
                  each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
17
                  U.S.C. §227(b)(3)(C).
18
                 • Any and all other relief that the Court deems just and proper.
19
                                      JURY DEMAND
20
           35.    Pursuant to the Seventh Amendment to the Constitution of the United
21
     States of America, Plaintiff is entitled to, and demands, a trial by jury.
22
23
24
           Respectfully Submitted this 21st Day of July, 2021.
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
25
26                                     By: /s/ Todd M. Friedman
27                                         Todd M. Friedman
                                           Law Offices of Todd M. Friedman
28
                                           Attorney for Plaintiff


                                 CLASS ACTION COMPLAINT
                                               -8-
